Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,379,757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the closest prior art of record, Kim, et al. US PGPub 2016/0098201, teaches all limitations of previous claim 1 as detailed in the Final Rejection dated 04/02/2020.  Claim 1 was amended to include the material of previous dependent claim 7, which was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Claim 1 is allowable as it now incorporates the allowable subject matter of previous claim 7.
With respect to claim 8, the closest prior art of record, Kim, et al. US PGPub 2016/0098201, teaches all limitations of previous claim 8 as detailed in the Final Rejection dated 04/02/2020.  Claim 8 was amended to include the material of previous dependent claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136